Order and judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. Plaintiff made out a prima facie case that he was employed by defendant to procure a tenant for the premises in question and that, pursuant to such employment, he procured, in good faith, a tenant who was ready, able and willing to lease the premises on defendant’s terms. The case, therefore, *838should have been submitted to the jury. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.